                                                                                                           Electronically Filed - City of St. Louis - October 11, 2018 - 04:23 PM
  Case: 4:19-cv-01426-HEA Doc. #: 1-1 Filed: 05/24/19 Page: 1 of 6 PageID #: 9   1822-CC11398
                         IN THE CIRCUIT COURT OF ST. LOUIS CITY
                                   STATE OF MISSOURI
                            TWENTY-SECOND JUDICIAL CIRCUIT

LAUREN JOHNSON-JONES,                         )
LAMONT JOHNSON,                               )
MARCELLUS GILLESPIE and                       )
LADONNA HARPER,                               )
                                              )
       Plaintiffs,                            )       Case no.:
                                              )
vs.                                           )
                                              )       Division No.:
HERTZ VEHICLES LLC,                           )
Serve: Registered Agent                       )
       C T Corporation System                 )
       120 South Central Avenue               )
       Clayton, MO 63105                      )
                                              )
       Defendant.                             )

                                  PETITION FOR DAMAGES

       COME NOW Plaintiffs, Lauren Johnson-Jones, Lamont Johnson, Marcellus Gillespie

and Ladonna Harper, by and through their counsel, Kevin A. Sullivan of Sauter Sullivan, LLC

and for their Petition for Damages against Defendant Hertz Vehicles LLC, state as follows:

                          ALLEGATIONS COMMON TO ALL COUNTS

       1.      Plaintiff Lauren Jones-Johnson is an individual and resides in St. Louis, Missouri.

       2.      Plaintiff Lamont Johnson is an individual and resides in St. Louis, Missouri.

       3.      Plaintiff Marcellus Gillespie is an individual and resides in the State of Illinois.

       4.      Plaintiff Ladonna Harper is an individual and resides in St. Louis, Missouri.

       5.      Defendant Hertz Vehicles LLC, hereinafter (AHertz@) is a duly organized and

existing foreign Limited Liability Company which does business in, and maintains offices within,

the City of St. Louis.

       6.      Pursuant to RSMo Section 508.010, venue is proper in the City of St. Louis.

       7.      On May 20, 2018, Hertz was self-insured for uninsured motorist coverage pursuant

to Missouri Law, providing uninsured motorist coverage for their rental vehicles.
                                                                                                 EXHIBIT

                                                                                                      A
                                                                                                      Electronically Filed - City of St. Louis - October 11, 2018 - 04:23 PM
  Case: 4:19-cv-01426-HEA Doc. #: 1-1 Filed: 05/24/19 Page: 2 of 6 PageID #: 10



         8.     On May 20, 2018, Lauren Johnson-Jones rented and was operating a 2017 Toyota

Camry rental vehicle pursuant to a rental agreement with Hertz.

         9.     At the above-referenced time and place Hertz was the owner of the 2017 Toyota

Camry.

         10.    At the above-referenced time and place Ms. Johnson-Jones was travelling

eastbound on St. Louis Avenue preparing to stop at a stop sign at St. Louis Avenue and Abner

Place.

         11.    At the above-referenced time and place, an unknown vehicle also traveling

eastbound, collided with the rear of Ms. Johnson-Jones’ vehicle at a high rate of speed, striking

the rear of the rental and pushing the rental in to the intersection.

         12.    At the time of the above-referenced collision, the unknown driver sped off

eastbound on St. Louis Avenue, leaving the scene.

         13.    At the time of the above-referenced collision, Plaintiffs Lamont Johnson, Marcellus

Gillespie and Ladonna Harper were passengers in the Hertz rental vehicle.

         14.    Defendant Hertz’s self insured, uninsured motorist coverage is triggered by the

collision as the at-fault driver fled the scene.

         15.    Plaintiffs Lauren Johnson-Jones, Lamont Johnson, Marcellus Gillespie and

Ladonna Harper are entitled to uninsured motorist coverage from Hertz pursuant to the agreement

with Hertz and under Missouri Law.

         16.    The unknown motorist was negligent and careless in causing this collision in the

following respects:

                a.      Failed to keep a careful lookout;


                                                   2
                                                                                                        Electronically Filed - City of St. Louis - October 11, 2018 - 04:23 PM
  Case: 4:19-cv-01426-HEA Doc. #: 1-1 Filed: 05/24/19 Page: 3 of 6 PageID #: 11



               b.      Failed to maintain control of their vehicle;

               c.      Failed to stop;

               d.      Drove at a speed too fast for the conditions then and there existing; and,

               e.      Failed to avoid striking the rear of the Hertz rental vehicle.

        17.    The above-referenced negligent conduct of the unknown motorist caused the

accident which is the subject of this lawsuit.

        18.    Defendant Hertz has failed and refused to pay out the uninsured motorist benefits

to which Plaintiffs are entitled to receive under Missouri Law.

                            COUNT I – LAUREN JOHNSON-JONES

        19.    As and for Paragraph 19 of Count I of Plaintiffs= Petition against Defendant Hertz,

Plaintiff Lauren Johnson-Jones incorporates by reference, as if the same were fully set forth herein,

the allegations set forth in Paragraphs 1 through 18 of the Allegations Common to All Counts.

        20.    As a result of the accident, Plaintiff Lauren Johnson-Jones sustained serious and

permanent injuries and has compensable damages of less than $75,000.

        21.    As a direct and proximate result of the injuries set forth above, Plaintiff Lauren

Johnson-Jones has endured pain and suffering and has been compelled to submit to treatment by

hospitals, physicians, nurses, chiropractors, therapists, and other health care providers and has

incurred medical expenses and shall incur further medical expenses in the future because of such

injuries.

        WHEREFORE, Plaintiff Lauren Johnson-Jones respectfully requests a judgment on Count

I against Hertz in an amount in excess of $25,000 but less than $75,000, to be determined at trial,

for an award of costs and for such other and further relief as the Court deems just and proper.


                                                  3
                                                                                                        Electronically Filed - City of St. Louis - October 11, 2018 - 04:23 PM
  Case: 4:19-cv-01426-HEA Doc. #: 1-1 Filed: 05/24/19 Page: 4 of 6 PageID #: 12



                                 COUNT II-LAMONT JOHNSON

          22.   As and for Paragraph 22 of Count II of Plaintiffs= Petition against Defendant Hertz,

Plaintiff Lamont Johnson incorporates by reference, as if the same were fully set forth herein, the

allegations set forth in Paragraphs 1 through 18 of the Allegations Common to All Counts.

          23.   As a result of the accident, Plaintiff Lamont Johnson sustained serious and

permanent injuries and has compensable damages of less than $75,000.

          24.   As a direct and proximate result of the injuries set forth above, Plaintiff Lamont

Johnson has endured pain and suffering and has been compelled to submit to treatment by

hospitals, nurses, and other health care providers and has incurred medical expenses and shall incur

further medical expenses in the future because of such injuries.

          WHEREFORE Plaintiff, Lamont Johnson respectfully requests a judgment on Count II

against Defendant Hertz in an amount in excess of $25,000 but less than $75,000 to be determined

at trial, for an award of costs and for such other and further relief as the Court deems just and

proper.

                             COUNT III-MARCELLUS GILLESPIE

          25.   As and for Paragraph 25 of Count III of Plaintiffs= Petition against Defendant Hertz,

Plaintiff Marcellus Gillespie incorporates by reference, as if the same were fully set forth herein,

the allegations set forth in Paragraphs 1 through 18 of the Allegations Common to All Counts.

          26.   As a result of the accident, Plaintiff Marcellus Gillespie sustained serious and

permanent injuries and has compensable damages of less than $75,000.

          27.   As a direct and proximate result of the injuries set forth above, Plaintiff Marcellus

Gillespie has endured pain and suffering and has been compelled to submit to treatment by


                                                  4
                                                                                                        Electronically Filed - City of St. Louis - October 11, 2018 - 04:23 PM
  Case: 4:19-cv-01426-HEA Doc. #: 1-1 Filed: 05/24/19 Page: 5 of 6 PageID #: 13



hospitals, nurses, and other health care providers and has incurred medical expenses and shall incur

further medical expenses in the future because of such injuries.

          WHEREFORE Plaintiff, Marcellus Gillespie respectfully requests a judgment on Count III

against Defendant Hertz in an amount in excess of $25,000 but less than $75,000 to be determined

at trial, for an award of costs and for such other and further relief as the Court deems just and

proper.

                                 COUNT IV-LADONNA HARPER

          28.    As and for Paragraph 28 of Count IV of Plaintiffs= Petition against Defendant Hertz,

Plaintiff Ladonna Harper incorporates by reference, as if the same were fully set forth herein, the

allegations set forth in Paragraphs 1 through 18 of the Allegations Common to All Counts.

          29.    As a result of the accident, Plaintiff Ladonna Harper sustained serious and

permanent injuries and has compensable damages of less than $75,000.

          30.    As a direct and proximate result of the injuries set forth above, Plaintiff Ladonna

Harper has endured pain and suffering and has been compelled to submit to treatment by hospitals,

nurses, and other health care providers and has incurred medical expenses and shall incur further

medical expenses in the future because of such injuries.

          WHEREFORE Plaintiff, Ladonna Harper respectfully requests a judgment on Count IV

against Defendant Hertz in an amount in excess of $25,000 but less than $75,000 to be determined

at trial, for an award of costs and for such other and further relief as the Court deems just and

proper.




                                                  5
                                                                                Electronically Filed - City of St. Louis - October 11, 2018 - 04:23 PM
Case: 4:19-cv-01426-HEA Doc. #: 1-1 Filed: 05/24/19 Page: 6 of 6 PageID #: 14



                                   Respectfully submitted,

                                   SAUTER SULLIVAN, LLC


                                By: /s/ Kevin A. Sullivan
                                   Kevin A. Sullivan, #40735
                                   Attorney for Plaintiffs
                                   3415 Hampton Avenue
                                   St. Louis, MO 63139
                                   Telephone: (314) 768-6800
                                   Facsimile: (314) 781-2726
                                   E-mail: ksullivan@ss-law.net




                                      6
